Citation Nr: 0417732	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-12 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle fracture, including ankylosis and degenerative 
joint disease, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from June 1979 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim for a rating 
higher than 30 percent for his right ankle disability.


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim for an increased rating for his right 
ankle disorder, advised of the respective responsibilities of 
himself and VA for obtaining the supporting evidence, and all 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.

2.  The veteran has ankylosis and degenerative joint disease 
in his right ankle limiting the range of motion in both 
dorsiflexion and plantar flexion from 0 to 10 degrees.

3.  There are no additional factors, including the extent of 
his pain, which would warrant assigning a higher rating based 
on either limitation of his functional ability or other 
extra-schedular considerations.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the right ankle disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.10, 4.3, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5270, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's January 2003 claim for an increased rating for his 
right ankle disorder.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), which essentially eliminate the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at *17-23.  The Court held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id. at *21.  The Court also held 
that VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Id. at *22.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id.

Pelegrini's requirements as to the timing of VCAA notice were 
met in this case.  The first thing the RO did after receiving 
the veteran's claim on January 22, 2003, was to send him a 
VCAA letter on January 28, 2003.  The RO did not take any 
adjudicative action until March 2003, when it issued its 
rating decision that he appealed to the Board.  Thus, in 
compliance with Pelegrini, the RO provided the VCAA 
notification to him prior to its initial adjudicative action 
on his claim.

The RO also met Pelegrini's requirements for the content of 
VCAA notification.  The RO's January 28, 2003, letter told 
the veteran about the VCAA and its application to his 
increased rating claim.  Specifically, the RO told the 
veteran about the types of information necessary to 
substantiate his claim and the respective responsibilities of 
the veteran and the RO in obtaining this information.  The RO 
also told the veteran that if he had not been treated or 
examined recently by a doctor and could not submit other 
evidence of increased disability, he could submit his own 
statement describing his symptoms and information about them.  
Moreover, the RO told the veteran that it was in possession 
of his treatment records from the Butler VA Medical Center 
(VAMC), that he should inform it of any recent treatment he 
had received from VA, and that it had scheduled him for a VA 
examination.  The RO also wrote:  "[W]e want to give you an 
opportunity to submit evidence showing your service-connected 
right ankle has increased in severity."  In addition, the RO 
told the veteran to send any additional evidence within 30 
days or indicate that he had no additional evidence to 
submit.

Therefore, the RO in this case fully complied with the VCAA 
as interpreted in Pelegrini, as its VCAA letter provided the 
information specified by Charles and Quartuccio, and, in its 
comprehensive and case specific listing of the types of 
evidence the veteran could provide, along with telling the 
veteran it wanted to give him an opportunity to submit 
evidence pertaining to his claim and that he should send any 
such evidence promptly or state that he had none to submit, 
indicated to the veteran that that he should provide any 
evidence in his possession pertaining to the claim.  

Moreover, the RO subsequently obtained all of the veteran's 
outstanding VA Outpatient Treatment (VAOPT) records and 
ordered a VA examination, conducted in February 2003, as to 
the severity of his right ankle disorder.  Thus, the RO 
complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Entitlement to an Increased Rating for the Right Ankle 
Disorder

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 
(2003).  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

Moreover, 38 C.F.R. § 3.321(b)(1) (2003) provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing norm 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

Service Medical Records (SMRs) reflect that the veteran fell 
down a flight of stairs and fractured his right ankle while 
on active duty in October 1982.  He underwent surgery on this 
ankle during and after service, including bone fusion in 
December 1994.  The veteran was granted service connection 
for the residuals of this injury in May 1984, and assigned a 
non-compensable evaluation.  He did not appeal this initial 
rating decision, but has over the years filed many claims for 
an increased rating for this disorder, which is currently 
evaluated as 30 percent disabling.  Thus, since entitlement 
to compensation already has been established and an increase 
in the disability rating for the right ankle disorder is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Compare Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (the Board must consider possible entitlement to a 
"staged" rating to compensate the veteran for times since 
filing his claim when his disability may have been more 
severe than at other times during the course of his appeal).



The VA examination that served as the basis for the veteran's 
current 30 percent evaluation was in January 2002.  The 
examiner noted that the veteran had undergone four surgeries 
to repair the ankle, and the veteran was left with 
arthrodesis, i.e., artificial ankylosis or stiffening of the 
joint.  At that time, the veteran's main complaint was of 
limited movement in the ankle.  The veteran ranked the pain 4 
on a scale of 1 to 10, with precipitating factors being 
dampness and cold weather, and alleviating factors being 
medication, staying off of his feet, and applying moist heat.  
At the time, he was able to drive and was then a full time 
college student.  He was independent in his activities of 
daily living (ADL).  He had a slightly antalgic gait pattern.  
The examiner noted that the veteran was not using orthotics.  
His right ankle had dorsiflexion of 0 to 10 degrees and 
plantar flexion to 10 degrees.  The examiner stated:  "As 
expected with ankle fusion, very little range of motion 
remains."  A right ankle x-ray showed tibiotalar fusion and 
heterotopic bone and spurs.  The diagnosis was right ankle 
fusion and degenerative joint disease (DJD).

VAOPT records from April 2002 showed swelling in the right 
ankle.  The veteran indicated that the pain level was 5 on a 
scale of 1 to 10.  Right ankle pain with dependent edema was 
noted.  

At the February 2003 VA examination, the veteran's main 
complaint was:  "I feel the arthritis, it is nagging like 
toothache pain."  He characterized the pain as 8 on a scale 
of 1 to 10.  He stated that there were more bad days than 
good days and that the duration of the pain was for hours, 
with precipitating factors being cold, damp, or humid 
weather, and standing for long periods of time or walking.  
Alleviating factors were medication and elevating the leg.  
He was ADL independent and able to drive.  His gait was 
normal although he favored his right lower extremity.  
The examiner noted that no orthotics were being used.  The 
veteran was apparently still attending college with a major 
of networking community work.  The range of motion of the 
right ankle was dorsiflexion of 0 to 10 degrees and plantar 
flexion of 0 to 10 degrees.  The diagnosis was right ankle 
fused tibiotalar joint with little joint active range of 
motion because of arthrodesis.  The x-ray report showed no 
change from the previous VA examination x-ray, no evidence of 
acute fracture, and complete fusion of the tibiotalar joint.

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5270 (for ankylosis 
of the ankle), provides a 30 percent rating when plantar 
flexion is between 30 and 40 degrees, or when dorsiflexion is 
between 0 and 10 degrees.  A higher evaluation of 40 percent 
is not warranted unless the record shows ankylosis of the 
ankle in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  Normal range of 
motion in an ankle is considered to be 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II (2003).  The other diagnostic codes applicable 
to the ankle (DCs 5271 to 5274) do not provide for an 
evaluation higher than 20 percent and, therefore, need not be 
considered here as they cannot result in a higher rating for 
the veteran's right ankle disability.

The veteran is not entitled to a higher rating under DC 5270.  
The extent of the ankylosis in his right ankle at the 
February 2003 VA examination was the same as it was at the 
January 2002 VA examination - both dorsiflexion and plantar 
flexion between 0 and 10 degrees.  Thus, the highest 
available rating for the veteran under DC 5270 is 30 percent, 
which is authorized where dorsiflexion is between 0 and 10 
degrees, while the veteran's plantar flexion of 0 to 10 
degrees - by itself - would entitle him only to a 20 percent 
rating under this DC.  He does not have dorsiflexion of more 
than 10 degrees, plantar flexion at more than 40 degrees, or 
an adduction, inversion, or eversion deformity, any of which 
would warrant a 40 percent evaluation under DC 5270.

The only question is whether there is additional functional 
impairment above and beyond the objectively demonstrated 
plantar flexion and dorsiflexion, such as 
flare-ups due to pain, painful motion, weakness, premature or 
excess fatigability, and incoordination.  DeLuca v. Brown, 8 
Vet. App. at 204-7.  The Board finds that the veteran's 
current right ankle disorder does not meet the DeLuca factors 
so as to warrant a higher rating than that provided for in 
the schedular rating criteria.  Although his subjective pain 
has increased between the two most recent VA examinations, 
there is still no indication that his pain limits his 
functional ability during flare-ups, even when they last for 
hours, or otherwise.  He appears fully able to engage in the 
activities of daily living (ADLs), including driving, and his 
gait is almost completely normal, with only a slight favoring 
of his right lower extremity, without the presence of 
orthotics.  Moreover, there is no evidence of any of the 
other DeLuca factors, such as weakness, premature or excess 
fatigability, or incoordination.  In these circumstances, the 
primary manifestation of his disability, the ankylosis of his 
right ankle, is fully contemplated by the governing rating 
criteria, and the 30 percent rating to which he is entitled 
under DC 5270 is appropriate.

Bear in mind also that, although the veteran also has 
degenerative joint disease (DJD/arthritis) in his right 
ankle, the DJD, in turn, is rated based on the extent of his 
limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003 and 
5010.  And as indicated, he does not have sufficient 
limitation of motion under DC 5270 to warrant a rating higher 
than 30 percent.  Note, as well, that this is true even 
considering the extent of his arthritic pain.  Moreover, DC 
5003 only provides, at most, for a 20 percent rating, and his 
current 30 percent rating obviously already exceeds this.

Finally, an extra-schedular rating for the veteran's right 
ankle disorder also is not warranted.  He has not been 
recently or frequently hospitalized on account of it.  
Moreover, there is no indication that his right ankle 
disorder has interfered with his employment, as he is 
currently a student and appears to be fulfilling the 
responsibilities required in his course of study.  His 
overall functional impairment may hamper his performance in 
some respects, but not to the level that would require extra-
schedular consideration, since these provisions are reserved 
for very special cases of impairment that simply is not shown 
here.  Consequently, the Board does not have to remand this 
case to the RO for further consideration of this issue.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



In sum, the 30 percent rating for the veteran's right ankle 
disorder is appropriate under the relevant DCs, and does not 
limit him to the extent that a higher rating would be 
warranted under either the DeLuca factors or other extra-
schedular considerations.  And for the reasons discussed, the 
preponderance of the evidence is against the veteran's claim, 
so the benefit-of-the-doubt doctrine does not apply, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).


ORDER

The claim for a rating higher than 30 percent for the right 
ankle disability is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



